Citation Nr: 1139102	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left ear hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for vertigo (claimed as Meniere's disease).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1967 to December 1968.  She had subsequent service in the Air Force Reserves from October 1980 to August 2001 with various periods of active duty for training.

This matter originally came before the Board of Veterans' Appeals (Board) from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for left ear hearing loss and vertigo (claimed as Meniere's disease) and awarded a 10 percent evaluation for each disability, effective October 10, 2000.  

In June 2005, the Board remanded the matter to the RO for additional evidentiary development.  

In August 2010, the Board issued a decision denying the claims on appeal.  The Board then issued an order in October 2010 vacating that August 2010 decision and remanding the matter for further development.  Specifically, the remand was ordered to afford the Veteran a Board hearing.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the claims file.  

The case has now been returned to the Board for further appellate action.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After a careful review of the record, the Board finds that the remand is necessary in this matter for further evidentiary development.

In particular, the Veteran testified at a Board hearing in May 2011.  She explained that she had episodes of vertigo, including staggering and dizziness lasting for up to one to two days and occurring randomly, but as often as every week or every other week.  

Previously, the evidence of record, including the Veteran's own testimonial statements, indicated that she did not experience such symptoms after a December 1997 labyrinthectomy, performed prior to the initial rating period on appeal.  (A reference to staggering in her November 2007 substantive appeal is written in the past tense and appears thus to relate to her condition prior to the surgical procedure.)  Indeed, most recently, the evidence includes results of a July 2010 private (non-VA) audiological evaluation indicating that she had no complaints.  

Thus, her May 2011 Board hearing testimony indicates that a material worsening of her symptomatology may have occurred since the time of the private evaluation in July 2010.  The Veteran last underwent a VA examination in February 2006.  

For the above reasons, the Board must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected symptomatology.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AMC/RO must also ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1. The RO should complete any initial development deemed warranted based upon a review of the entire record, to include associating all pertinent, outstanding records with the claims folder, such as ongoing records from private physician, Dr. D., whom the Veteran identified at her May 2011 Board hearing. 

2.  Then, the RO should arrange for the Veteran to undergo an appropriate VA ear disease examination to determine the nature and severity of her service-connected left ear hearing loss and vertigo symptomatology.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's left ear hearing loss and vertigo.  

In doing so, the examiner is asked identify the frequency and duration of any (a) balance or gait problems and (b) vertigo or dizziness.  

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

3.  After completing all requested action, as well any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


